Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 6, 2004, which ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with certification and registration requirements.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was ineligible to receive unemployment insurance benefits effective November 10, 2003 through November 16, 2003 because he failed to certify for that benefit week within the seven-day period for certification, and effective November 17, 2003 through December 28, 2003 because he failed to comply with the registration requirements. It is well settled that registering and certifying for benefits in accordance with the Labor Law and the applicable regulations is a necessary prerequisite to eligibility for benefits (see Matter of Paterson [Commissioner of Labor], 14 AD3d 751, 752 [2005]; Matter of Prieto [Commissioner of Labor], 255 AD2d 859, 860 [1998]). Whether a claimant has demonstrated good cause to excuse any noncompliance with the registration regulations is a question for the Board to resolve (see Matter of Larkin [Commissioner of Labor], 12 AD3d 829, 830 [2004]; Matter of Brady [Commissioner of Labor], 5 AD3d 838, 839 [2004]). Here, although claimant contends that he misunderstood the information in the unemployment insurance information handbook as to how to proceed with reopening his original claim for benefits, the record establishes that claimant did not promptly contact the local unemployment insurance office to inquire about the status of his request to reopen his original claim despite not receiving any benefits checks. Under these circumstances, we find that there is substantial evidence to support the Board’s decision and it will not be disturbed (see Matter of Collier [Commissioner of Labor], 19 AD 3d 792, 793 [2005]; Matter of Lang *817[Commissioner of Labor], 9 AD3d 648, 649 [2004]; Matter of Chen [Commissioner of Labor], 307 AD2d 580 [2003]).
Peters, J.P., Spain, Carpinello, Mugglin and Rose, JJ, concur. Ordered that the decision is affirmed, without costs.